Exhibit 32.1 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350 I, Mark W. Richards, Chief Executive Officer, President and Treasurer of Astika Holdings, Inc. (the “Corporation”), certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, to my knowledge that: 1. the Annual Report on Form 10-K of the Corporation for the year ended December 31, 2013 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Date:April 11, 2014 By:/s/ Mark W. Richards Mark W. Richards Chief Executive Officer, President and Treasurer (Principal Accounting Officer)
